Citation Nr: 1216919	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  He died in October 2005 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009 and January 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in October 2005 due to the effects of stage 4 non-small cell lung cancer, chronic obstructive lung disease, anxiety disorder, and anemia of cancer.

2.  At the time of his death in December 2005, the Veteran was service-connected for degenerative disc disease and a chronic strain of the lumbar spine and a fractured mandible, left condyle.  

3.  Lung cancer, obstructive lung disease, anxiety disorder, and anemia were not incurred during service or until many years after discharge and are not otherwise etiologically related to active duty service, including exposure to asbestos.

4.  The Veteran's service-connected lumbar spine disability and a fractured mandible did not cause or contribute substantially or materially to his death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in October 2005.  The death certificate, which was signed by a physician, lists the cause of death as stage 4 non-small cell lung cancer, chronic obstructive lung disease, anxiety disorder, and anemia of cancer.  The death certificate also indicates that depression and osteoarthritis were significant conditions contributing to death.  The appellant contends that the Veteran's lung cancer was incurred as a result of his exposure to asbestos during his active duty service with the Navy or, in the alternative, that it was a result of the Veteran's service-connected disabilities.  

In the instance of a Veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors and arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's contentions with respect to the Veteran's death are essentially two-fold.  First, she contends that the Veteran's lung cancer and death were due to in-service asbestos exposure and second, she contends that his death was caused by service-connected degenerative disc disease and a chronic strain of the lumbar spine and a fractured mandible.  

Turning first to the appellant's contentions regarding asbestos exposure, the Board notes that there is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (VA Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VA Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

Service records do not definitively confirm the Veteran's exposure to asbestos.  Instead, they merely indicate that he served aboard a naval vessel, the USS AUSTIN, and performed duties as a boatswain's mate that might have brought him into close proximity of asbestos.  A May 2002 memorandum prepared by VA to assist in the development of asbestos exposure notes that a boatswain's mate has only a minimal probability of exposure.  In addition, neither the appellant nor the Veteran at anytime reported how he was specifically exposed to asbestos.  In fact, the Veteran denied a history of asbestos exposure to his private physician in September 2005.  The Board therefore finds that the Veteran had only minimal exposure to asbestos during active duty service.  Service treatment records are also negative for any evidence of lung disease, psychiatric disorders, or anemia.  The Veteran's chest X-ray and psychiatric evaluation at the November 1973 separation examination were normal.  

The Veteran received his first treatment for lung problems in June 2005.  At that time, he was admitted to Tripler Army Medical Center in Hawaii and reported the progressive onset of shortness of breath during the past week.  A chest X-ray showed a right pleural effusion and the Veteran was noted to have a history of smoking.  The treating physician suspected possible malignancy due to tobacco addiction or pneumonia.  A chest CT confirmed the pleural effusion and fluid from the right lung tested highly suspicious for malignancy with atypical and reactive mesothelial cells.  The Veteran returned home to Missouri and underwent treatment for non-small cell lung cancer.  In September 2005, a private physician found that the Veteran's cancer had progressed to stage 4 based on a chest CT that indicated extensive pleural and mediastinal metastases completely encasing the right lung.  He was also diagnosed with obstructive lung disease, an anxiety disorder, and anemia associated with cancer.  The Veteran passed away less than a month later on October [redacted], 2005.  

The death certificate establishes that the Veteran death was caused by lung cancer, obstructive lung disease, anxiety, and anemia.  The record demonstrates the first two elements of service connection-current disabilities and an in-service injury, i.e. minimal asbestos exposure.  The Board must now determine whether the disabilities listed on the death certificate were etiologically related to the Veteran's active duty service, to include his exposure to asbestos.  Service treatment records do not indicate such a link between service and the Veteran's disabilities; there are no findings indicating cancer, lung disease, an anxiety condition or anemia and the Veteran's systems were normal at separation.  There is also no evidence of malignant tumors in the lung within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, there is no post-service evidence of lung problems, anxiety, or anemia until 2005, more than 30 years after service, when pleural effusions and likely cancer were diagnosed at Tripler Army Medical Center.  

With respect to the whether the Veteran's lung cancer was due to his in-service exposure to asbestos, the only medical opinion of record, that of a VA examiner who reviewed the claims file in August 2006, weighs against the appellant's claim.  The VA examiner found that while the Veteran had a minimal history of asbestos exposure during active service, his death was due to prolonged and heavy tobacco use rather than asbestos.  The examiner also noted that the Veteran's pathology reports did not note the presence of pleural plaques that are indicative of advanced asbestos exposure.  Although the VA examiner did not render a decision discussing whether the Veteran's obstructive lung disease, anxiety disorder, and anemia were related to service and/or asbestos exposure, the Board notes that the record contains no competent evidence of such a link.  
The Board has considered the statements of the appellant and her daughter connecting the Veteran's death to asbestos exposure.  Specifically, in January 2006, the Veteran's daughter argued that the finding of "reactive mesothelial cells" in the Veteran's lungs in June 2005 was indicative of asbestos-related cancer.  The appellant has also argued that the Veteran was initially diagnosed with mesothelioma that was later changed to lung cancer.  Review of the Veteran's treatment records establishes that he was never diagnosed with mesothelioma, and his treating physicians associated his lung problems with tobacco use from the time it was first diagnosed in June 2005.  In addition, as lay persons, the appellant and her daughter are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to describe the Veteran's observable symptoms, but she has made no specific arguments regarding the onset of the Veteran's disabilities in support of her claim.  In any event, the appellant and her daughter's opinions as to the cause of the Veteran's death are clearly outweighed by the medical evidence against the claim, including the opinion of the August 2006 VA examiner.  The evidence is therefore against a finding that the Veteran's lung cancer, obstructive lung disease, anxiety disorder, or anemia were incurred or aggravated due to any incident of service to include asbestos exposure. 

The Board must now determine whether the Veteran's service-connected disabilities contributed substantially or materially to his cause of death.  As noted above, the Veteran was service-connected for degenerative disc disease, a chronic strain of the lumbar spine, and a fractured jaw at the time of his death in October 2005.  In February 2010, a VA physician opined that the Veteran's low back and jaw conditions did not cause or contribute to his death.  The VA physician noted that there are no studies showing an association between lung cancer and back or jaw conditions, nor is there such an association between the medications used by the Veteran to treat his chronic pain and the development of cancer.  The Board notes that the death certificate indicates that osteoarthritis was a significant condition contributing to the Veteran's death, but there is no indication as to the specific process by which arthritis led to the Veteran's death or how it may be related to the Veteran's service-connected degenerative disc disease, chronic back strain, and jaw fracture.  In any event, the medical opinion of the February 2010 VA physician, which was rendered following review of the Veteran's records and included a well-supported rationale, clearly outweighs the general and vague notation on the death certificate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also again considered the lay statements of the appellant and her daughter, but notes that they have not provided any specific argument in favor of a link between the Veteran's service-connected conditions and his cause of death.  Therefore, the competent evidence establishes that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to the cause of the Veteran's death.

The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The evidence is against a finding that the Veteran's death was related to active duty service, to include asbestos exposure, or that his service-connected disabilities caused or otherwise contributed substantially or materially to his death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a December 2005 letter.  The appellant also received notice regarding the disability-rating and effective-date elements of the claim in a March 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of DIC claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant received notice that complied with the requirements of Hupp in the March 2011 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including notice that complied with Dingess and Hupp, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the March 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including service treatment records, relevant records of VA treatment, and private medical records.  Additionally, the record contains proper VA medical opinions dated in August 2006 and February 2010 that address the appellant's contentions.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


